Title: To Thomas Jefferson from Richard Harrison, 28 November 1792
From: Harrison, Richard
To: Jefferson, Thomas



Sir
Philada. 28. Novr. 1792

Mr. Isaac Gouverneur Jr. of New York has requested me to make known to you that his friend Mr. William Stevenson is desirous of serving the U. States in the Capacity of Consul to the Islands of St.  Eustatius, St. Martins and Saba; should any appointment of the kind be deemed expedient.
I do not know Mr. Stevenson personally—but I am well acquainted with Mr. Gouverneur, and believe he would not recommend a person unworthy of the trust. For your more particular information I take the liberty of enclosing his letter to me on the subject.
Mr. Gouverneur mentions a small Commission he has been desired to execute for you in India, and wishes for your directions relative thereto. If you think proper to convey any through me I shall have great pleasure in transmitting them, being with much truth & respect, sir, Yr. obed hble Servt.

R. Harrison

